UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA




 IN RE:                                       Misc. No. 08-mc-0442 (TFH)

 GUANTANAMO BAY DETAINEE                      Civil Action No. 05-cv-1244 (CKK)
 LITIGATION



                                             ORDER

       Pending before the Court is Petitioner Tariq Alsawam’s (ISN 535) Motion for

Authorization to Review Petitioner’s Statements with Petitioner and Request for Expedited

Consideration (docket # 100, 05-cv-1244). Respondents oppose the Motion. Central to the

disagreement between Petitioner and Respondents is the proper interpretation of the Court’s

September 11, 2008 Protective Order and Procedures for Counsel Access to Detainees at the

United States Naval Base in Guantanamo Bay, Cuba (docket # 57, 05-cv-1244; docket # 409,

08-mc-442) (“Protective Order”). The Court interprets the Protective Order to permit counsel

for a petitioner to review with the petitioner statements in the exhibits to the Classified Factual

Return for that petitioner that the Privilege Review Team determines were made by that

petitioner to agents of the United States government. Counsel for a petitioner may not share

with the petitioner information contained in the exhibits to the Classified Factual Return

beyond the text of petitioner’s statements, petitioner’s name, and the dates the statements were

made. Any document created by petitioner’s counsel in accordance with these restrictions

shall be marked, transported, handled, and maintained as classified material pursuant to the

provisions of the Protective Order.

       Upon consideration of the Motion, and consistent with the Court’s Bench Order on
January 14, 2009, the Court

       ORDERS that the Motion is GRANTED; and further

       ORDERS that Petitioner’s counsel may review Ex Parte Exhibit 1 with Petitioner,

provided that the Privilege Review Team determines that Ex Parte Exhibit 1 contains only

statements made by Petitioner to agents of the United States government, and contains no

information other than Petitioner’s statements, Petitioner’s name, and the date the statements

were made; and further

       ORDERS that Ex Parte Exhibit 1 and information contained therein shall be marked,

transported, handled, and maintained as classified material pursuant to the provisions of the

Protective Order.

       SO ORDERED.




January 15, 2008                                                   /s/
                                                           Thomas F. Hogan
                                                      United States District Judge




                                               2